Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 12/29/2020, have been fully considered and are persuasive.  The all previous objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11-14, 16 and 18-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 12/29/2020, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 12/29/2020 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure

•	Freed et al. (US 8922480 B1) - col.6 ln.36-41, If a privacy module or other such component or module of the computing device 304 determines that a gaze direction of the secondary viewer is substantially toward a display element of the computing device 304, the module can trigger one or more actions to limit or substantially prevent the secondary viewer from viewing content displayed on the computing device
•	Muhammad (US 10740624 B2) – col. 3 ln. 13-17, Exemplary embodiments may prevent further reception of the audio and/or visual content while an unauthorized person is in the receiving vicinity, while an unauthorized person is determined to be receiving the content, while an unauthorized object is in the receiving vicinity
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 7:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493